In an action to recover damages for personal injuries, etc., the defendant Waldbaums Supermarket, Inc., appeals from an order of the Supreme Court, Westchester County (Fredman, J.), entered December 3, 1996, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiff Jose Mauricio Osorto Rivas (hereinafter the plaintiff), an employee of Regal Industrial Service (hereinafter Regal), was injured when he cut his left hand with a scraper he was using to remove a “sticker” from the floor of a store owned by the defendant Waldbaums Supermarket, Inc. (hereinafter Waldbaums), which had hired Regal to perform certain cleaning services. The plaintiff was cleaning the store at night while the store was closed. The plaintiff asserts that Waldbaums was negligent in that it supplied inadequate lighting for him to perform this job, and that he had previously complained to Waldbaums about the inadequate lighting.
Waldbaums has failed to establish, as a matter of law, that it received no notice of the alleged inadequate lighting condi*601tions or that the lighting conditions were not a proximate cause of the plaintiffs injury. The Supreme Court, therefore, properly denied Waldbaums’ motion for summary judgment (see generally, Zuckerman v City of New York, 49 NY2d 557, 562).
Miller, J. P., Ritter, Pizzuto and Altman, JJ., concur.